Case 4:18-cv-00442-ALM-CMC Document 191 Filed 08/18/20 Page 1 of 2 PageID #: 9545


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


JUDGE CAROLINE M. CRAVEN
LAW CLERK JENNIFER ORGERON
COURTROOM DEPUTY/ECRO HAILEE AMOX
COURT REPORTER THERESA SAWYER

ED BUTOWSKY,                                           §
                                                       §
            Plaintiff,                                 §
                                                       §
v.                                                     §   Civil Action No. 4:18-cv-00442-RWS-CMC
                                                       §
DAVID FOLKENFLIK, NPR, INC.; EDIT                      §
CHAPIN; LESLIE COOK; and PALLAVI                       §
GOGOI                                                  §
                                                       §
            Defendants.


ATTORNEY FOR PLAINTIFF: TY CLEVENGER
ATTORNEYS FOR DEFENDANTS: LAURA PRATHER, DAVID HARPER


                                               08/18/2020

        On this day, came the parties by their attorneys, the following proceedings were held in Texarkana,
TX:

TIME         MINUTES
9:57         Matter called for hearing on the following motions:
                 • Motion for Sanctions Pursuant to Rule 11 (Docket Entry #96)
                 • Plaintiff’s Motion for Leave to File Third Amended Complaint (Docket
                     Entry #98)
                 • Motion for Sanctions Pursuant to Rule 37 (Docket Entry #161)
                 • Notice of Supplemental Evidence in Support of Motion for Sanctions
                     (Docket Entry #155)
9:57         Attorney Announcements
9:58         Ms. Prather presents argument on behalf of Defendants’ motions
11:03        Brief recess.
11:14        Mr. Clevenger responds.
11:25        Court questions Mr. Clevenger. He responds.

             Mr. Clevenger continues his response.
11:45        Court makes brief statement.
Case 4:18-cv-00442-ALM-CMC Document 191 Filed 08/18/20 Page 2 of 2 PageID #: 9546


         Mr. Clevenger continues his response.
11:47    Court makes brief statement.
11:48    Mr. Clevenger continues his response.
12:14    Court questions Mr. Clevenger. Mr. Clevenger answers.

         Mr. Clevenger continues his response.
12:16    Brief recess
12:25    Ms. Prather replies.
12:44    Mr. Clevenger responds.
12:57    Ms. Prather replies.
12:57    Mr. Clevenger responds.
12:58    Court discusses timeline for resolution of the motions before the Court.
1:00     Adjourn.




                                           2
